PER CURIAM.
This suit involves the validity and alleged infringement of claim 4 of appellant’s patent, No. 832,384, issued October 2, 1906, for a candy-pulling machine, which claim reads as follows:
“4. A candy-pulling machine comprising means for supporting the candy against gravity, means for pulling the candy, and means for producing a relative in-and-out motion of said supporting and pulling means.”
The trial court reached the conclusion that this claim, construed literally and according to the natural import of its terms, must be declared invalid because it covers much more than appellant has actually invented, even if it be not invalid as describing a mere function or operation of a machine, and that, if so construed as to sustain its validity, it is not shown to be infringed by appellee’s machine.
We are satisfied, after full consideration, of the correctness of this conclusion, and deem it unnecessary to add anything to the reasons assigned in the clear and careful opinion of Judge Rose. 204 Fed. 792.
The decree appealed from should be affirmed.